DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-9, the prior art does not disclose a photographic device with the combination of limitations specified in the claimed invention, specifically the limitations of:
adjustment part is able to move relative to the frame body, and the elastic part, the frame body, and the adjustment part are formed into one single piece; and a plurality of displacement adjusters, wherein a displacement adjuster is abutted against the adjustment part and configured to overcome an elastic force of the elastic part, adjust a relative position between the adjustment part and the frame body, and adjust the position of the photosensitive element, as stated in claim 1.
In regard to claims 10-15 and 17, the prior art does not disclose a photographic device with the combination of limitations specified in the claimed invention, specifically the limitations of:
the adjustment part includes a first adjustment part in the frame body and a second adjustment part in the first adjustment part; the elastic part includes a first elastic part, configured to connect the frame body with the first adjustment part, and a second elastic part, configured to connect the first adjustment part with the second adjustment part; and 
In regard to claims 18-20, the prior art does not disclose a photographic device with the combination of limitations specified in the claimed invention, specifically the limitations of:
the adjustment device includes an installation assembly configured to install the displacement adjuster on a corresponding support plate; and the installation assembly is abutted against the displacement adjuster, such that the displacement adjuster is abutted against the adjustment part to adjust a pre-tightening force of the elastic part, as stated in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs